Citation Nr: 1400979	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-42 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to May 11, 2009 and 70 percent as of that date and thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to December 1971.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In pertinent part, a September 2008 rating decision granted service connection for PTSD, effective August 25, 2003.  In a September 2010 remand, the Board directed that the Veteran be provided a Statement of the Case regarding the issue of the initial rating for the service-connected PTSD pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran subsequently perfected an appeal regarding this downstream issue.  

The RO, by way of a February 2011 rating decision increased the rating for PTSD to 70 percent as of May 11, 2009; this represented a partial grant of this issue in appellate status and resulted in the staged rating indicated above on the Title page.  

In February 2011, the RO also inferred the issue of TDIU based on the Veteran's multiple service-connected disabilities, to include PTSD, traumatic brain injury (TBI), Parkinson's disease, and headaches.  The RO denied the claim for TDIU in an April 2011 rating decision and the Veteran perfected an appeal of this denial.  Under the facts of this case, however, the Board finds that the issue of TDIU was also always part of the PTSD issue, for which the current claim in appellate status stems from an August 25, 2003 claim to reopen.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to August 25, 2003, service-connection was not in effect for any disabilities.  

There are no other issues in appellate status and the Veteran has not requested a Board hearing.  The Board finds that it may proceed with considering the merits of this appeal.  As discussed below, the evidence warrants the 70 percent rating since the August 25, 2003 date of service connection and the granting of TDIU from that date.  Regarding additional procedural history, the Board notes that the RO, in an October 2012 rating decision, specifically granted service connection for depression as secondary to his service-connected disabilities to include Parkinson's disease, and rated it as part of the service-connected PTSD.  Below, the Board similarly considers the Veteran's depressive symptoms when evaluating the disability rating warranted for service-connected PTSD disability.

Subsequent to the most recently issued Supplemental Statement of the Case in October 2012, the Veteran submitted additional evidence, to include a private medical opinion.  Although the Veteran did not waive initial consideration of this evidence by the Agency of Original Jurisdiction, the Board finds that the positive opinion related to the TDIU claim that is granted in full by this instant decision, and thus, the Board need not seek waiver of this evidence.  As to the initial higher rated for PTSD that, in part, is denied by this decision, the Board finds that this opinion does not provide any pertinent evidence related to providing a higher schedular or extraschedular rating for PTSD, and therefore, the Board may proceed with adjudication of this issue without seeking waiver.  See 38 C.F.R. §§ 19.31, 20.1304 (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board considered the evidence contained in this folder when making the below adjudication.


FINDINGS OF FACT

1.  Since the date of service connection, the Veteran's PTSD has manifested in symptoms such as severe irritability, suicidal thoughts, near continuous panic and depression affecting his ability to function independently that rises to the level of occupational and social impairment, with deficiencies in most areas; the evidence of record does not show total occupational and social impairment.  

2.  Since the date of service connection, the Veteran's PTSD rendered him unable to secure and follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Effective August 25, 2003, the criteria for an initial 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  Effective August 25, 2003, the criteria for entitlement to TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the claim for a TDIU, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the remaining issue on appeal, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, although the Board is only providing a partial grant of the claim for a higher rating for PTSD on a schedular basis, no further notice is needed under VCAA for this downstream issue.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal including private and VA treatment records have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded multiple VA examinations during the pendency of this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Higher Rating for PTSD and Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, such as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Presently, the Veteran is in receipt of a 50 percent rating for PTSD from the date of service connection, August 25, 2003 to May 10, 2009, and in receipt of a 70 percent rating from May 11, 2009 to the present.  These ratings are assigned under Diagnostic Code 9411 and are rated based upon the criteria contained in the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file with respect to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the RO found that a 70 percent rating was warranted as of May 11, 2009.  This appeal stems from the effective date of service connection, August 25, 2003.  Currently, for the period from August 25, 2003 to May 10, 2009, the Veteran received a 50 percent rating for the service-connected PTSD.  Review of the evidence dated from this earlier period of time indicates that the Veteran's symptoms largely were the same as they are now, with the indication of only some additional significant symptoms since May 10, 2009 such as suicidal thoughts.  The overall impairment, however, has remained largely the same since the date of service connection as shown by fairly consistent GAF scores.

In this regard, a November 2003 VA treatment record documents that the Veteran was working part-time as a stock person in a liquor store and that the Veteran was married.  Regarding this relationship, the Veteran described his marriage as "dead" but that he loved his wife.  He also admitted to physical altercations with her.  He indicated a "good" relationship with a son.  The Veteran also discussed an incident in which he almost stabbed a grandson who startled him.  The GAF range was from 55 to 60.

The claims file contains SSA records that show the Veteran has been found disabled due to psychiatric disability.  SSA records completed by the Veteran indicate that he worked at one job from 1967 to 1994, and thereafter retired.  Although he again worked fulltime from 1993 to 1996 according to his report, he again left that position.  From 1999 to 2005, he worked 9 hours a week as stocker at a liquor store.  A November 2005 Mental Status Examination completed as part of the process for benefits details the same functional impairment detailed in the VA treatment records, to include findings that the Veteran continued to be able to follow simple instructions, maintaining a good attention to the task at hand and the Veteran related to the examiner in a friendly and cooperative manner.  The clinician assigned a GAF of 48.  Regarding employability, this clinician opined:  "His presentation during this evaluation did not suggest a mental health reason which would interfere with his ability to perform work related tasks, however, he described symptoms of posttraumatic stress disorder and anxiety, which would likely interfere with his ability to maintain regular employment and interact appropriately in a work environment."

A September 2006 VA treatment record documents that the Veteran was irritable and easily angered, but in another September 2006 VA treatment record, a clinician indicated that the Veteran continued to socialize with a grandson, reporting that the Veteran enjoyed watching him play little league baseball from a distance.  In a December 2006 VA treatment record, a clinician noted that the Veteran was experiences two to three panic attacks a week.  Additional records show GAF scores in the same range and note the Veteran's frequent venting of frustrations.  In a May 2008 VA treatment record, the clinician noted that the Veteran had fair insight and judgment and did not have suicidal or homicidal ideation, but that he was irritable.  The clinician further detailed the Veteran's issues with anger.  

The Veteran underwent an August 2008 VA psychiatric examination.  The examiner documented the Veteran's occupational and social impairment.  In part, the examiner noted that the Veteran felt he could not enjoy himself and that he and his wife and grown apart.  The Veteran was attending church, with the examiner further explaining that the Veteran was highly anxious but sociable individual who supported and was active in Veteran's organizations.  The Veteran was orientated to person, time, and place, did not have delusions or hallucinations, and understood the outcome of behavior.  The Veteran was able to maintain his hygiene.  The examiner found that the Veteran's PTSD resulted in a GAF of 55, and that the Veteran was also experiencing symptoms due to an unrelated generalized anxiety disorder.  The examiner opined that the Veteran did not have deficiencies in judgment, thinking, family relations, work, or mood.  In May 2009, a clinician again assigned a GAF of 55.  Other evidence dated from this time, and as discussed in more detail below, also details the Veteran left employment in 2005, and has not been employed since that time.  From August 2003 to 2005, he was marginally employed as a part-time stocker in a liquor store, working nine hours a week according to his self-report.

After review of the evidence from this date of time and comparing it to the evidence dated thereafter during which the Veteran is already in receipt of the 70 percent rating, the Board finds sufficient evidence on which to grant the 70 percent rating back to the date of service connection, August 25, 2003.  In this regard, the Board is aware that the examiner in his August 2008 report found, essentially, that the Veteran did not have deficiencies in most areas due to PTSD.  Considering, however, the detailed competent and credible detailing of the significant impairment that the disability had on his social relationships and considering the overall impact of the Veteran's well documented issues with irritability and anger would have on his ability to complete occupational functioning, the 70 percent rating is warranted from the date of service connection, August 25, 2003.  Further support for this determination is that the GAF scores from this earlier period, an indicator of overall functioning, substantially match the GAF scores from the subsequent period (that is, after May 11, 2009).  Thus, considering the holding of Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), a 70 percent rating is warranted.  

Regarding entitlement to a schedular 100 percent rating, the Board must look at the evidence from the period just considered as well as the evidence dated after May 11, 2009.  Therefore, the Board will now detail evidence from this later period.  In August 2009, a clinician documented the Veteran's GAF as 65.  In November 2009, the GAF assigned was 60, and again in May 2010, a clinician again assigned a GAF of 65.  In August 2010 and November 2010, a clinician assigned a GAF of 55.  These record document that the Veteran retained, generally, his thought and judgment, and was able to maintain his hygiene.  During this period, however, there is some evidence of additional symptoms, to include suicidal thoughts.  These GAF scores, however, do not indicate a level of disability commensurate with total occupation and social impairment.

In a March 2011 opinion, a VA Clinical Social Worker opined that the PTSD would not prevent the Veteran from working in his previous occupation as an oiler or in any other physical or sedentary environment.

In a November 2011 VA examination report, the examiner described his relationship with his wife as "good" and described "good" relationships with his children.  He, however, did not allow his grandchildren in the house due to his concern regarding his startle response.  The examiner detailed the Veteran's continued relationships with friends and activity in his church, although noting that the Veteran left church services when he became too emotional.  The examiner wrote that the Veteran had suicidal thoughts, but did not document other thoughts of gross mental impairment such as hallucinations or delusions.  While the Veteran reported memory loss and, indeed, had difficulty remembering words, the examiner noted that the Veteran was able to detail a story regarding evacuation and recovery training he received in service.  The Veteran did, however, have twelve or thirteen panic attacks a month, with significant impairment caused by these panic attacks.  The examiner found that the Veteran had severe impairment in completing household chores and shopping, and that the disability prevented recreational activities.  The Veteran also kept a knife under his bed and two loaded pistols.  The examiner assigned a GAF of 55.  The examiner found that there was not total occupational and social impairment.

In a March 2012 VA psychiatric examination, the examiner wrote that the Veteran was difficult to interview, with the Veteran preoccupied with trying to substantiate his benefits claim.  The Veteran reported three to four panic attacks a week.  The examiner opined that the PTSD alone would not render the Veteran unemployable, but then wrote that depressive symptoms would play a more significant role in affecting his ability to maintain employment.  The examiner assigned a GAF of 50.

In June 2012, the Veteran submitted an undated private opinion from a treating medical doctor.  The medical doctor opined that the service-connected disabilities and the medication for these disability made the Veteran dangerous to his employer and fellow workers.  The medical doctor listed among the disabilities the Veteran's service-connected PTSD.

For the entire period under appeal, the Board finds that the preponderance of the evidence is against a finding that the disability warrants a 100 percent schedular rating.  The Board outlined the evidence in significant detail above in order to show that that Veteran maintains some ability to socialize with others, to include his wife, family members, and friends, and has retained ability to process thoughts and orientations to a level beyond that contemplated by the 100 schedular rating.  The examples proved in the Rating Schedular as indicative of the 100 percent rating make clear that this rating is to be assigned when the Veteran's occupational and social ability has diminished to the level where normal function has ceased.  Although there are some evaluations that indicate there are psychiatric symptoms unrelated to the service-connected PTSD with depression, such as an anxiety disorder, the Board finds that even when considering all present psychiatric symptoms the 100 percent schedular rating is not warranted.

Review of the voluminous evidence of record, to include the Veteran's lay statements as recorded in statements and within the VA examinations of record, document that he does not have symptoms such as delusions and hallucinations, or other symptoms representative of total occupational and social impairment.  Although, as outlined above, the Veteran has become aggressive toward others and has evidenced severe levels of irritability, in the Board's judgment, the evidence does not show a persistent danger of hurting self or other.  This evidence, instead, as discussed below supports the granting of TDIU.  Although the Veteran's statement and the examiner's opinions indicate some difficulty in performing activities of daily living, to include maintaining hygiene, the record as a whole indicates that he maintains a minimal level.  That is, although the Veteran has been reported as wearing a dirty shirt and has indicated he must be reminded to bath/shower, the evidence as a whole indicates that he has only neglect of personal appearance and hygiene (a symptom listed under the 70 percent rating) and that he still is able to maintain minimal personal hygiene (a symptom listed under the 100 percent rating).  For all these reasons, as the Veteran retains some occupational and social impairment as defined under the schedular criteria and considering the overall disability picture, the Board finds that the schedular 100 percent rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 70 percent rating contemplates both his social and industrial impairment.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective August 25, 2003.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

As noted above, the issue of entitlement to TDIU is also on appeal.  Regarding entitlement to TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Based on the Board's grant of the 70 percent rating back to the date of service-connection, the schedular criteria for consideration of TDIU are met for the entire period under appeal.  See 38 C.F.R. § 4.16(a).  The opinion evidence regarding employability is outlined in the above section regarding the rating of his service-connected PTSD.  Although aware that VA examiners have indicated that the Veteran's PTSD did not cause unemployability, the March 2012 opinion found if the depressive symptoms were considered that these symptoms would play a significant role in the Veteran's ability to maintain employment.  As the Veteran's depressive symptoms are part of the service-connected disability, the Board finds that this opinion essentially supports the granting of TDIU.  In addition, the November 2005 opinion obtained as part of the Veteran's claim for SSA disability benefits supports the finding that PTSD prevents the Veteran from obtaining employment.  Further, the Veteran has recently provided a private opinion in which a medical doctor opines that service-connected disability prevents employability, noting the Veteran's potential danger to others.  Although cognizant that the Veteran was working from August 25, 2003 to sometime in 2005, this employment of nine hours a week as a liquor store stocker does not represent substantially gainful employment.  As such, the Board finds that the Veteran has not been substantially gainfully employed during any period under appeal and, when resolving all reasonable doubt in the Veteran's favor, the evidence of file indicates that the Veteran is unable to maintain substantially gainful employment due to the service-connected PTSD.  As the Board grants TDIU on this basis, the Board need not consider whether other service-connected disabilities cause unemployability.  For these reasons, the Board grants entitlement to TDIU from August 25, 2003, the date of service connection for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


ORDER

An initial 70 percent disability rating, but no higher, for PTSD is granted from August 25, 2003, subject to the laws and regulations governing payment of monetary benefits. 

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


